NOT DESIGNATED FOR PUBLICATION


                                        STATE OF LOUISIANA


                                            COURT OF APPEAL


                                              FIRST CIRCUIT


                                               2021 CA 0987



                                             NORMAN DEAN


Iv                                                  VERSUS


          SERGEANT SAMANTHA JACKSON, SERGEANT DEMOND McCOY,

     W SERGEANT PHILLIP WILLIAMS, AND                      STATE OF LOUISIANA THROUGH
        LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS,
V\
                              LOUISIANA STATE PENITENTIARY




                                                    Judgment Rendered:            MAR 0 7 2022




                                             On Appeal from the
                                  Twentieth Judicial District Court
                               In and for the Parish of West Feliciana
                                              State of Louisiana
                                            Trial Court No. 23141


                         The Honorable Kathryn E. Jones, Judge Presiding



      Donna U. Grodner                                         Attorney for Plaintiff/Appellant
      Baton Rouge, Louisiana                                   Norman Dean




      Jeff Landry                                              Attorneys for Defendants/ Appellees
      Attorney General                                         Sgt. Samantha Jackson, Sgt. Phillip
      Baton Rouge, Louisiana                                   Williams, and the State of Louisiana,
                                                               through the Department of Public
      Jabrina C. Edwards                                       Safety and Corrections
      Assistant Attorney General
      Shreveport, Louisiana


      Wm. David Coffey
      Assistant Attorney General
      New Orleans, Louisiana




                BEFORE:         WHIPPLE, C. J., PENZATO, AND HESTER, JJ.

                                                                         c- S o n s
       4 e5f        3.         s Se,^ r s    a ^,    al s 5)     q%
                         J
PENZATO, J.


       Plaintiff appeals a summary judgment that dismissed his claims seeking

recovery for injuries sustained as the result of an altercation with a fellow inmate at

Louisiana State Penitentiary in Angola, Louisiana. For the following reasons, we

affirm the trial court judgment.


                      FACTS AND PROCEDURAL HISTORY


       On December 20, 2016, plaintiff, Norman Dean, an inmate housed at the


Louisiana State Penitentiary in Angola, Louisiana, was asleep in his cell when a

fellow inmate threw scalding liquid on him.            Dean was assigned to Cell Block D,


which contained a gate and dorm doors that he alleged were to remain locked at all

times. However, on the date ofthe incident, the gate and doors were unlocked, which

allowed the fellow inmate to enter Cell Block D and injure Dean.

       Dean filed suit against the State of Louisiana, through the Department of


Public Safety and Corrections ( State), and several individual defendants, including

Sergeant Samantha Jackson and Sergeant Phillip Williams, alleging they were

negligent in failing to protect him from the attack by his fellow inmate.'              Dean


contented that the defendants failed to provide a safe place to reside, failed to lock


the doors and gates that were supposed to be locked, failed to maintain security,

failed to provide safety precautions,         and were inattentive and reckless in the


workplace.




       The defendants filed a motion for summary judgment contending that a non-

party inmate, Justin Savoy, threw scalding hot water and/ or bleach' on Dean while

both were incarcerated and that the State' s actions or inactions do not show that it


had reasonable cause to anticipate harm to Dean prior to the incident and had




  A third individual defendant, Sergeant Demond McCoy, was also named in the petition, but
Dean was unable to effect service upon him.


2 In his petition, Dean alleged that scalding bleach was thrown on him. During his deposition,
Dean also referred to hot water being thrown on him.
                                               2
sufficient time to act.       In support of its motion for summary judgment, the State

attached excerpts from Dean' s deposition, the petition, and a copy of Dean' s enemy

list.,


         Dean opposed the motion for summary judgment and relied on excerpts from

his deposition; defendants' discovery responses, including photographs of Dean' s

injuries and Penitentiary Directive No. 09.007/ 13 regarding the use of restraints; and

Dean' s discovery responses, including the DPSC Department Regulation No. C- 02-

013 entitled " Field Operations," DPSC Corrections Services Employee Manual, and


Certified Directive No. 13. 019 entitled " Suicide Prevention, Suicide Intervention


and Post Suicide Management."


         A hearing on the motion for summary judgment was held on March 24, 2021.

At the conclusion of the hearing, the trial court granted the defendants'               motion,




finding no genuine issues of material fact and stating:

                Because I cannot get past the first prong of the mandated analysis
         in Parker [ v. State, 282 So. 2d 483 ( La. 1973)] that the State knows or
         should have reason to anticipate that harm would ensue. I cannot find
         that [ their]— thenegligent actions of the guards in not following policy
         as to keeping doors or gates locked like they should have. I cannot find
         that that is going to put liability on the State.

In conformance with the ruling, the trial court signed a judgment on May 10, 2021,

dismissing Dean' s claims against the defendants.         It is from this judgment that Dean


appeals.



                               ASSIGNMENTS OF ERROR


         Dean asserts two assignments of error on appeal: ( 1) the trial court erred in


failing to apply a duty -risk analysis and finding that Dean was required to give notice

to the State of a threat of harm from a specific inmate,              and (   2) the trial court


incorrectly applied Parker.        We address these interrelated assignments of error


simultaneously.




s Dean' s " enemy list" is a list of inmates, compiled from a screening of Dean' s inmate record,
with whom Dean has had problems in the past.

                                               Q
                                APPLICABLE LAW


Standard of Review


       A motion for summary judgment is a procedural device used to avoid a full-

scale trial when there is no genuine issue of material fact.           Lewis v. Safeway

Insurance Company of Louisiana, 2020- 0999 ( La. App. 1st Cir. 4/ 16/ 21),        324 So.


3d 121, 124- 25.   After an opportunity for adequate discovery, a motion for summary

judgment shall be granted if the motion, memorandum, and supporting documents

show there is no genuine issue as to material fact and that the mover is entitled to

judgment as a matter of law. La. C. C. P. art. 966( A)( 3). A "genuine" issue is a triable


issue. An issue is genuine if reasonable persons could disagree.        Conversely, if on

the state of the evidence, reasonable persons could reach only one conclusion, there

is no need for a trial on that issue.     A fact is "   material"   when its existence or


nonexistence may be essential to plaintiff' s cause of action under the applicable

theory of recovery.      Washington v. Guillotte, 2018- 0301 ( La.         App.   1st Cir.


12/ 21/ 18), 268 So. 3d 1048, 1053. Because it is the applicable substantive law that


determines materiality, whether a particular issue in dispute is material can be seen

only in light of the substantive law applicable to the case.             Georgia-Pacific


Consumer Operations, LLC v. City of Baton Rouge, 2017- 1553 ( La. App. 1 st Cir.

7/ 18/ 18), 255 So. 3d 16, 22, writ denied, 2018- 1397 ( La. 12/ 3/ 18), 257 So. 3d 194.


       The burden of proof rests on the mover. Nevertheless, if the mover will not


bear the burden of proof at trial on the issue that is before the court on the motion


for summary judgment, the mover' s burden on the motion does not require him to

negate all essential elements of the adverse party' s claim, action, or defense, but

rather to point out to the court the absence of factual support for one or more


elements essential to the adverse party' s claim, action, or defense.      The burden is


then on the adverse party to produce factual support sufficient to establish the




                                            M
existence of a genuine issue of material fact or that the mover is not entitled to


judgment as a matter of law. La. C. C. P. art. 966( D)( 1).


       In reviewing a trial court' s ruling on a motion for summary judgment, an

appellate court reviews the evidence de novo using the same criteria that govern the

trial court' s determination of whether summary judgment is appropriate. Bourg v.

Safeway Insurance Company of Louisiana, 2019- 0270 ( La. App.            1 st Cir. 3/ 5/ 20),


300 So. 3d 881, 888. Thus, appellate courts ask the same questions: whether there


is any genuine issue of material fact and whether the mover is entitled to judgment

as a matter of law. Jones v. Anderson, 2016- 1361 (      La. App. 1st Cir. 6/ 29/ 17),   224


So. 3d 413, 417.


Application of Parker and Duty -Risk Analysis

       Dean' s deposition testimony evidences that on December 20, 2016, the date

of this incident, he was on suicide watch in the lockdown area of the prison known

as Cell Block D.    Earlier in the day, Dean attended disciplinary court at the prison

and informed Major Willie Roscoe that he had enemies who were trying to get him

because those enemies had confused him with his brother, Noel Dean, who is also a


prisoner.   Dean also testified that he requested that Major James Oliver contact the


social worker to let her know that his life was in danger. Dean explained that inmates


from other cellblocks were permitted to work in the lockdown area as orderlies and


that threatening messages were sent to him through the orderlies under the false

impression that Dean was his brother. However, Dean could not identify any person

or persons who sent the threatening messages. Dean also stated that he reported the

threatening messages to Major Oliver but agreed that he did not add any names to

his enemy list.

       Around lunchtime, a third inmate with the nickname of "Freddy Krueger" spit

on Savoy,    one of the   orderlies.   Later,    intending to retaliate against " Freddy

Krueger,"   Savoy mistakenly threw scalding hot water and/ or bleach on Dean.         Dean


                                             5
admitted that he and Savoy had never spoken before the incident and that Savoy had

not previously threatened him. Dean was sleeping at the time of the incident and

stated that Savoy mistook him for " Freddy Krueger" — " This        dude [   Savoy]   came




later onto retaliate. He just came to the wrong cell."   Dean admitted that the incident


had " nothing to do with [his] brother."

       Dean testified that the tier door to Cell Block D was unlocked at the time of


the incident and that other gates and doors were also unlocked. Dean explained that


an inmate, assigned to be a " tier walker," walks the length of the tier, presses clocks


positioned at each end, goes through a door to go upstairs, walks the length of the


upper tier, and presses other clocks.   This requires the " tier walker" to go through


multiple doors, which are kept unlocked. Dean asserted that the tier doors, which


should have been locked, were left unlocked to make the tier walk' s job easier. Dean


also maintained that no one was at the security desk at the time of the incident.

Otherwise,   that person would have been in a position to observe Savoy,               the



offending inmate, heating up the bleach and/ or water.

       The State asserts that under Parker, the Louisiana Supreme Court has set forth


a two -prong test when deciding inmate injury cases. According to the State, the first

prong requires Dean to show the defendants either knew or had reason to anticipate

that the offending inmate would attack Dean, while the second prong requires Dean

to show the defendants failed to exercise reasonable care to protect him.             Dean


counters that the trial court misapplied Parker, that the trial court disregarded the


totality of the facts of this case, and that Parker " may no longer be controlling law

in this State, where the duty risk analysis has been applied since the 1980s to

negligence cases ...."




       Parker clearly states:

       A penal institution is not an insurer of an inmate against attacks by other
       inmates. The standard is that of reasonable or ordinary care. The
       majority rule is that in order to hold the penal authorities liable for an

                                           2
      injury inflicted upon an inmate by another inmate, the authorities must
      know or have reason to anticipate that harm will ensue and fail to use
      reasonable care in preventing the harm.

Parker, 282 So. 2d at 486. In Parker, the penal institution received notice that the


plaintiff feared an attack from a particular fellow inmate. The court held that "[ s] uch


a notice alone, however, is insufficient to support liability under the above rule."   Id.


The court further recognized that "[ s]   cores of reports ofthis kind are received weekly

in the prison environment.   For liability, the law requires at least adequate reason to

anticipate harm and failure to take reasonable action to avert it." Id.


      This court in Walden v. State, 430 So. 2d 1224, 1227 ( La. App. 1 st Cir.), writ

denied, 435 So. 2d 430 ( La. 1983), reiterated that Parker sets forth the correct legal


duty imposed upon penal authorities for the protection of inmates against attacks by

other inmates, which this court noted is often called the " bad blood" rule. This court


held that even though the guards may have violated policies designed to keep

inmates out of each other' s cells, no legal standard of care was violated when there

was no reason to anticipate an altercation between the victim inmate and the


offending inmate.   Id.


      Under circumstances similar to Parker, an inmate had his throat cut and was


stabbed by a fellow inmate in State ex rel. Jackson v. Phelps, 95- 2294 ( La. 4/ 8/ 96),

672 So. 2d 665.   The Louisiana Supreme Court noted that the injured inmate never


told prison officials that he was in fear of an attack by the fellow inmate.

Furthermore,   prison officials had no notice of any animosity between the two

inmates. Jackson, 672 So. 2d at 666.        Determining the prison had no liability, the

Louisiana Supreme Court stated:


      While a penal institution is not an insurer of an inmate against attacks
      by other inmates, penal authorities have a duty to use reasonable care
      in preventing harm after they have reasonable cause to anticipate it.
      Whether the state breached its duty will depend on the facts and
      circumstances    of each   case.    Thus, we must determine whether the
      penal authorities at [ the prison] had reasonable cause to anticipate harm




                                              h
      to plaintiff and, if so, whether they failed to use reasonable care in
      preventing such harm.

Jackson, 672 So. 2d at 667 ( emphasis added; citations omitted).


      Based on the above cases, we agree with the trial court that the inmate must


first show that the prison officials had reasonable cause to anticipate harm to that


inmate before reaching the inquiry of whether the prison officials failed to use

reasonable care in preventing the harm. The facts in the record reflect that fellow

inmates often confused Dean with his brother,        that Dean received threatening

messages intended for his brother, and complained to Major Oliver about these


threats. However, Dean could not identify any sender of those threatening messages

and did not add any individual to his enemy list.

      Dean admitted that the incident involving Savoy was unrelated to the threats

against him, which were intended for his brother.     Instead, the incident involving

Savoy occurred because Savoy mistakenly believed Dean was a third inmate,

 Freddy Krueger." It is undisputed that Savoy intended to retaliate against " Freddy

Krueger" and did not intend to harm Dean.      Dean had no relationship with Savoy

prior to the incident and the two had never spoken.     There is no evidence in the


record that Dean felt threatened by Savoy or that he ever informed the prison

officials that he thought he might be harmed by Savoy.     Therefore, DPSC had no


notice that harm might come to Dean by Savoy, and it could not reasonably

anticipate such harm.


      Dean argues that Parker "may no longer be controlling law in this State, where

the duty risk analysis has been applied since the 1980s to negligence cases...."   As


noted by the State, the duty -risk analysis was adopted by the Louisiana Supreme

Court in 1962 in Dixie Drive It Yourself System New Orleans,        Co. v. American


Beverage Co., 137 So. 2d 298 ( La. 1962).      Parker was decided in 1973,     over a




decade later, also by the Louisiana Supreme Court.


                                          n.
      Furthermore, Dean relies upon several cases that are either distinguishable


from the present case or support the State' s position, like Norred v. Litchfield, 2006-

2156 ( La. App. 1 st Cir. 11/ 2/ 07), 977 So. 2d 1004. Norred supports the trial court' s

analysis that Dean must first demonstrate that the State had reasonable cause to


anticipate the harm before addressing the issue of whether prison officials violated

a duty of reasonable care. The court in Norred stated:

      Our law provides, and [ the Sheriff) generally acknowledges, that prison
      authorities owe a duty to exercise reasonable care to protect inmates
      from harm. This duty, however, is qualified by a requirement that penal
      authorities have reasonable cause to anticipate the harm: "           penal


      authorities have a duty to use reasonable care in preventing harm after
      they have reasonable cause to anticipate it."

Norred, 977 So. 2d at 1006 (       quoting Jackson,   672 So. 2d at 677; emphasis in


original; citation omitted).   The Norred court determined that the evidence presented


by the inmate did not suggest that the Sheriff had any cause to anticipate that the

inmate would fall out of the bed and harm himself.           Id.   Therefore, summary


judgment in favor of the Sheriff was affirmed.


      Dean also asserts that Pete v. State, Department of Corrections, 2017- 1131

 La. App. 3rd Cir. 5/ 9/ 18), 247 So. 3d 1084, applied the duty -risk analysis to an

inmate case.   However, the court relied upon the following language of Jackson,

  w]hile a penal institution is not an insurer of an inmate against attacks by other

inmates, penal authorities have a duty to use reasonable care in preventing harm after

they have reasonable cause to anticipate it." Id. at 1095 ( quoting Jackson, 672 So.

2d at 667). The issue before the court was " whether, based on the record evidence,


the Sheriff had reasonable cause to anticipate an inmate could be harmed by the

throwing of limestone aggregate and,        if so, whether the Sheriff failed to use


reasonable care in preventing this harm."   Pete, 247 So. 3d at 1095 ( emphasis added).


The court in Pete found that the Sheriff had reasonable cause to anticipate that


limestone aggregate in the trustee yard could be used as a weapon. Id. Therefore,




                                            0
Pete supports the State' s argument in the present case that an inmate must first show


that DPSC had reasonable cause to anticipate an inmate could be harmed.


        Dean also relies on Marsellus v. Department ofPublic Safety and Corrections,

2004- 0860 (   La. App.   1st Cir. 9/ 23/ 05), 923 So. 2d 656, 661, in support of his


argument that,    when a correctional officer fails to follow the rules at a penal


institution, the officer has reasonable cause to anticipate harm to someone.         In


Marsellus, an officer at the correctional facility challenged the disciplinary action

taken after the officer was accused of sleeping while on duty.       The opinion does


include language that "prison security officers who are inattentive to their duties `for

even a few minutes' create unacceptable safety risk."       Id. at 661.   However, the


matter was not an inmate injury case, so the court did not discuss the applicability
of Parker. Therefore, we find Marsellus is inapplicable.


        Dean further relies on Patterson v. Allain, 2012- 1365 (    La. App.    1st Cir.


4/ 26/ 13), 116 So. 3d 732, 736- 37, writ denied sub nom. Patterson ex rel. Haggan v.


Allain, 2013- 1223 ( La. 9/ 13/ 13),   120 So. 3d 701.   There, the court considered


whether the actions of the officers, who admitted they were negligent in not frisking

and removing a belt from an inmate who committed suicide, arose to the level of

deliberate indifference sufficient to state of cause of action pursuant to 42 U.S. C. §

1983.   As the court noted, to succeed with a deliberate indifference claim under the


Eighth Amendment, there must be more than ordinary lack of due care for the

prisoner' s safety. Id. at 736. The present case does not involve a claim of deliberate

indifference sufficient to state a cause of action pursuant to 42 U.S. C. § 1983, and


the analysis contained in Patterson does not apply.

        Dean also cites Breaux v. State, 326 So. 2d 481, 482- 83 ( La. 1976),    which




found the State liable for the negligence of the prison guards who failed to protect


an inmate while escorting a younger inmate to another dormitory.          The Louisiana


Supreme Court applied Parker and held that the State should have reasonably

                                           10
anticipated an attack after it had been reported that particular inmates had threatened


the younger inmate. Breaux, 326 So. 2d at 482.            The Court specifically stated, "     We


find that, even under this standard enunciated by Parker, the state is here liable for

its employee' s failure to use reasonable care in preventing harm after they had

reasonable cause to anticipate it."        Id. ( italics added).    In contrast, in the present


case, there has been no evidence that the State had any reasonable cause to anticipate

Savoy' s attack. Therefore, the issue of whether the State failed to use reasonable

care in preventing harm is not reached.4

       Dean further maintains that the State' s argument that it had no reasonable


cause to anticipate that a specific inmate, Savoy, would harm Dean is untenable.

However, this court has consistently held that where there is no evidence that prison

officials should anticipate an altercation, the State has no reasonable cause to


anticipate harm and there can be no liability.        In McGee v. State Through Louisiana


Department of Corrections, 417 So. 2d 416, 418 ( La. App. 1 st Cir.),               writ denied,


420 So. 2d 981 ( La. 1982) (         emphasis added),   the court noted that a dispute arose


spontaneously, and "[      t]here was no evidence at the hearing indicating the prison

officials knew of prior threats or previous confrontations between these two


inmates."     Therefore, this court held that the State had no reason to anticipate that


harm would ensue.         Id.    This court, in Shields v. State Through Department of

Corrections, 380 So. 2d 123, 125 ( La. App. 1st Cir. 1979), writ denied, 382 So. 2d

164 ( La. 1980),    also determined that the prison officials had no warning that the

injured inmate was in danger and " no reason to anticipate that [ the offender] might


attack him."


       In the more recent case            of Harrison v. Natchitoches          Parish Sheriffs


Department, 2004- 928 (         La. App. 3rd Cir.    12/ 15/ 04), 896 So. 2d 101,       105,   writ




4 Dean cites numerous other cases pertaining to the duty -risk analysis, which do not involve
inmates injured at a penal facility or the application of the Parker two -prong test. Therefore, we
find these cases are inapplicable.

                                                11
denied, 2005- 0133 ( La. 4/ 1/ 05), 898 So. 2d 349, the court held that the inmate' s


evidence was insufficient to defeat summary judgment in favor of the Sheriff. The

court noted that the Sheriff must know or have reason to know that harm will ensue.


Although the offender had a propensity for unprovoked outbursts of violence, this

information was not shared with the Sheriff.        There was no evidence of prior


animosity between the offender and the injured inmate to place prison officials on

notice.   Absent such evidence, the court concluded that the injured inmate was


unable to establish that prison officials knew or had reason to anticipate harm to " the


injured inmate] by [ the offender], and failed to use reasonable care to prevent the

harm." Id.


      We find the evidence submitted by Dean insufficient to defeat a motion for

summary judgment. Based on the jurisprudence, the State must know or have reason

to anticipate harm will ensue. The facts reflect that even Dean himself had no reason

to anticipate the harm which occurred; thus, we conclude that Dean will not be able


to establish that prison officials had reason to anticipate harm to him by Savoy.

Therefore, we affirm the decision of the trial court.


                                   CONCLUSION


      For the reasons set forth above, the May 10, 2021 judgment of the trial court

granting summary judgment in favor of defendants, the State of Louisiana, through

the Department of Public Safety and Corrections, Sergeant Samantha Jackson, and

Sergeant Phillip Williams, and dismissing the claims of plaintiff, Norman Dean, is

affirmed.   All costs are assessed against Norman Dean.


      EVOT1I9 0-M-13




                                          12
                             STATE OF LOUISIANA


                               COURT OF APPEAL


                                 FIRST CIRCUIT


                                   2021 CA 0987




                                      VERSUS


    SERGEANT SAMANTHA JACKSON, SERGEANT DEMOND McCOY,
SERGEANT PHILLIP WILLIAMS, AND STATE OF LOUISIANA THROUGH
  LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS,
                      LOUISIANA STATE PENITENTIARY
 C- \A lA
HESTER, J. dissenting,


      I respectfully disagree with the decision of the majority. The State is obligated

to provide facilities and environments reasonably calculated to protect inmates from

the danger of an armed attack by fellow inmates.    Herein, Norman Dean, who was


in protective custody in a maximum -security prison, reported threats he had received

from unknown inmates to multiple officers because other inmates mistook him for


his white supremacist brother. In addition, he told one officer that he feared for his


life. Even so, the required security procedures ofkeeping the gates locked to prevent

inmates from entering different tiers of the prison were not followed, which allowed

the orderly, Justin Savoy to be on Dean' s tier and pour hot bleach on him.   With the


benefit of hindsight, we now know that Savoy attacked Dean because he thought he

was the inmate that spit on him earlier, and there were no prior issues between Savoy

and Dean. However, hindsight is not the test, and the decisions of the prison officials


must be considered using the information existing at the time of the incident.     See


Parker v. State, 282 So. 2d 483, 487 ( La. 1973).    At the time of the incident, the


officers were aware that Dean was in fear of being attacked, and the failure to follow

security measures of locking the gate enabled Dugas to attack Dean. Considering
this evidence, genuine issues of material fact remain as to whether the officers had


at least an adequate reason to anticipate harm to Dean and failed to take reasonable

action to avert it. See Parker, 282 So. 2d at 486. For these reasons, I dissent.